193 F.2d 496
Ben PRESTONv.CONTINENTAL OIL COMPANY.
No. 4333.
United States Court of Appeals Tenth Circuit.
Dec. 3, 1951.Writ of Certiorari Denied April 7, 1952.

O. B. Martin, Oklahoma City, Okl., William C. Farmer, Wichita, Kan., and Kenneth C. West, Kansas City, Mo., for appellant.
Burney Braly, R. O. Wilson and Harold Skinner, all of Ponca City, Okl., and George Siefkin and John F. Eberhardt, Wichita, Kan., for appellee.
Before BRATTON, MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Affirmed without written opinion.